                                           Case 4:20-cv-05200-JSW Document 43 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PEOPLE OF THE STATE OF                          Case No. 20-cv-05200-JSW
                                           CALIFORNIA, et al.,
                                   8                    Plaintiffs,                        ORDER GRANTING MOTIONS FOR
                                   9                                                       LEAVE TO FILE AMICUS BRIEFS
                                                 v.
                                                                                           Re: Dkt. Nos. 38, 41
                                  10
                                           THE OFFICE OF THE COMPTROLLER
                                  11       OF THE CURRENCY, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and considered the motions to file amicus briefs filed by the Center

                                  14   for Responsible Lending, National Consumer Law Center, East Bay Community Law Center,

                                  15   National Association for Community Asset Builders, and National Association for Asian Pacific

                                  16   American Community Development (Dkt. No. 38) and Professor Adam J. Levitin (Dkt. No. 41).1

                                  17   No party has objected to the motions, and the Court GRANTS the motions. The amicus briefs at

                                  18   Dockets 38-1 and 41 are deemed filed.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 4, 2021

                                  21                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27   1
                                              Counsel for National Consumer Law Center, et al., did not submit a proposed order with
                                  28   their motion, as is required and did not notice the motion on this Court’s law and motion calendar,
                                       which is heard at 9:00 a.m. on Fridays.
